83 F.3d 415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence Junior JAMES, Plaintiff-Appellant,v.J.M. JABE, Chief Warden (A-Unit);  Ron Angelio, Head Doc;G.L. Bass, Warden, Assistant (A-Unit), Defendants-Appellees.
No. 95-7801.
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1996.Decided May 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Rebecca B. Smith, District Judge.  (CA-95-935-2)
Clarence Junior James, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his action under 42 U.S.C. § 1983 (1988), without prejudice.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny Appellant's motion for general relief and affirm on the reasoning of the district court.   James v. Jabe, No. CA-95-935-2 (E.D.Va. Oct. 26, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.